In Habeas Corpus. Reported at 75 Ohio St.3d 1482, 664 N.E.2d 534. On May 13,1996, this court dismissed this cause. On May 22,1996, petitioner filed a document titled “Notice of Objection in Habeas Corpus Entry and Demand to Reinstate Immediately.”
IT IS DETERMINED by the court that petitioner’s document is, in essence, a motion for reconsideration and shall be treated as such. Upon consideration of the motion for reconsideration,
IT IS ORDERED by the court that the motion be, and hereby is, denied.